     Case 2:19-cv-01101-WBS-CKD Document 17 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAROLD HUNTER,                                  No. 2:19-cv-1101 CKD P
12                      Plaintiff,
13           v.                                       ORDER AND FINDINGS AND
                                                      RECOMMENDATIONS
14    GABRIEL WILLIAMS, et al.,
15                      Defendants.
16

17          By order filed June 3, 2020, plaintiff’s complaint was screened and he was given the

18   option to proceed immediately on his Eighth Amendment claims against defendant Do-Williams

19   for moving him to an upper tier, taking away his wheelchair, and denying his request for a

20   mobility vest and walker, or to amend the complaint. (ECF No. 6 at 10.) Plaintiff notified the

21   court that he wanted to amend the complaint, (ECF No. 7), and was given thirty days to file an

22   amended complaint (ECF No. 8). He was advised that if he failed to file an amended complaint

23   the case would proceed on the original complaint, as screened, and it would be recommended that

24   the non-cognizable claims against Do-Williams and all claims against defendants Williams,

25   Gonzales, Battle, Adams, Halepota, Malakkla, Mansour, Cole, Kaur, Richardson, Infante, Porras,

26   Nava, Recarey, Gail, Paik, Lowe, and Gu be dismissed without prejudice. Plaintiff was then

27   granted two, sixty-day extensions of time to file his amended complaint. (ECF Nos. 12, 15.) The

28   time for filing an amended complaint has now expired, and plaintiff has not filed an amended
                                                      1
     Case 2:19-cv-01101-WBS-CKD Document 17 Filed 12/08/20 Page 2 of 2


 1   complaint or otherwise responded to the court’s order.

 2           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

 3   assign a United States District Judge to this action.

 4           IT IS FURTHER RECOMMENDED that, as set forth in the June 3, 2020 screening order:

 5           1. This action proceed on the Eighth Amendment claims for deliberate indifference

 6   against defendant Do-Williams on the grounds that she had him moved to an upper tier, took

 7   away his wheelchair, and denied his requests for a mobility vest and walker.

 8           2. Plaintiff’s other claims against Do-Williams and all claims against defendants

 9   Williams, Gonzales, Battle, Adams, Halepota, Malakkla, Mansour, Cole, Kaur, Richardson,

10   Infante, Porras, Nava, Recarey, Gail, Paik, Lowe, and Gu be dismissed without prejudice for

11   failure to state a claim.

12           These findings and recommendations are submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

14   after being served with these findings and recommendations, plaintiff may file written objections

15   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

16   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

17   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

18   (9th Cir. 1991).

19   Dated: December 8, 2020
                                                       _____________________________________
20
                                                       CAROLYN K. DELANEY
21                                                     UNITED STATES MAGISTRATE JUDGE

22

23   13:hunt1101.fta

24

25

26
27

28
                                                        2
